Name: Regulation (EEC) No 3456/73 of the Council of 17 December 1973 amending Regulation (EEC) No 1496/68 on the definition of the customs territory of the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 12 . 73 Official Journal of the European Communities No L 356/ 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 3456/73 OF THE COUNCIL of 17 December 1973 amending Regulation (EEC) No 1496/68 on the definition of the customs territory of the Community intra-Community trade, i.e. up to 30 June 1977, even though discrimination in Community trade will diminish proportionally with the progressive reduction of customs duty as provided in the Act of Accession ; Whereas, contrary to what was implied in the preamble to Regulation (EEC) No 2744/72 , further examination has shown that the number of headings in the tariffs of the new Member States which will carry the same rates of duty as the Common Customs Tariff as from 1 January 1974 will be comparatively small , HAS ADOPTED THE PRESENT REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament ; Having regard to the Opinion of the Economic and Social Committee ; Whereas , with regard to the determination of the customs value of goods imported from third countries , the Council adopted , for the year 1973 , Regulation (EEC) No 2744/72 ( 1 ) amending Council Regulation (EEC) No 1496/68 of 27 September 1968 on the definition of the customs territory of the Community ; Whereas that Regulation provided that, with regard to such determination , the customs territory as defined by the provisions existing in the Community and in the new Member States on 31 December 1972 , should continue to be taken into consideration ; Whereas the reasons underlying that Regulation, notably those related to transport costs and trade marks, will continue to be valid for as long as customs duties continue to be levied in Article 1 Article 5 of Regulation (EEC ) No 1496/68 inserted by Regulation (EEC ) No 2744/72 is hereby amended by the substitution of '30 June 1977' for '31 December 1973 '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 December 1973 . For the Council The President I. N0RGAARD ( 1 ) OJ No L 291 , 28 . 12 . 1972, p . 145 .